            Case 2:20-cr-00389-BMS Document 1 Filed 11/05/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             CRIMINAL NO.

               v.                                    DATE FILED:

MICHAEL HARPER                                       VIOLATIONS:
                                                     18 U.S.C. $ 844(i) (attempted malicious
                                                     damaging of property used in interstate
                                                     commerce by means of an explosive - 1
                                                     count)
                                                     18 U.S.C. S 8a2(aX3)(A),844(a) (unlawful
                                                     receipt of an explosive without a license -
                                                     I count)
                                                     Notice of forfeiture

                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about June 3, 2020, in Philadelphia, in the Eastern District of Pennsylvania,

defendant

                                     MICHAEL HARPER

attempted to maliciously damage and destroy, by means of an explosive, property used in

interstate commerce and in activities affecting interstate commerce, that is, an automated teller

machine located at 401 West Tabor Road in Philadelphia, Pennsylvania.

               In violation of Title 18, United States Code, Section 844(i).
            Case 2:20-cr-00389-BMS Document 1 Filed 11/05/20 Page 2 of 4



                                          COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

                On or about June 3, 2020, in Philadelphia, in the Eastern District of Pennsylvania,

defendant

                                      MICHAEL HARPER,

not being a licensee or permittee under the provisions of Chapter 40 of Title 18 of the United

States Code,   knowingly received explosive materials, that is, one explosive M-type device,

approximately 1" x 6" red cylindrical tube with a hobby fuse wick, containing Potassium

Perchlorate particles and Aluminum.

                In violation of Title 18, United States Code, Sections 8a2(a)(3XA) and 844(a).
           Case 2:20-cr-00389-BMS Document 1 Filed 11/05/20 Page 3 of 4



                                   NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               1.      As a result of the violations of Title 18, United States Code, Sections

844(i), 8a2(aX3XA) and 8aa(a), as set forth in this indictment, defendant

                                       MICHAEL HARPER

shall forfeit to the United States of America:

                       a.   any explosive materials involved or used or intended to be used in the

                            commission of such violations, including, but not limited to: One

                            explosive M-type device, 1" x 6" red cylindrical tube with a hobby

                            fuse wick, containing Potassium Perchlorate particles and Aluminum;

                       b.   any property, real or personal, that constitutes or is derived from

                            proceeds traceable to the commission of such violations; and

                       c.   any property constituting, or derived from, proceeds obtained directly

                            or indirectly, as the result of such violations.

               2.      If any of the property subject to forfeiture,   as a result of any act or


omission of the defendant:

                       a.   cannot be located upon the exercise ofdue diligence;

                       b.   has been transferred or sold to, or deposited      with,   a   third party;

                       c. has been placed beyond the jurisdiction of the Court;
                       d.   has been substantially diminished in value; or

                       e.   has been commingled     with other property which cannot be divided

                            without difficulty;
            Case 2:20-cr-00389-BMS Document 1 Filed 11/05/20 Page 4 of 4




it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b), and

Title 28, United States Code, Section 2461(c), incorporating Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of the defendant up to the value of the

property subject to forfeiture.

                All pursuant to Title   18, United States Code, Sections 844(c),981(a)(1)(C), and


982(aX2)(B), and Title 28, United States Code, Section 2a6l@).


                                                       A TRUE BILL:




                                                        GRAND JURY FOREPERSON




United States Attorney
